Citation Nr: 1619963	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & M.G.


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to October 1979, with service in the Republic of Vietnam.  He died in November 2010, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  The Huntington RO has current jurisdiction.

In October 2015, the appellant testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2011, the appellant indicated that the Veteran received treatment through the VA Medical Center (VAMC) in Jackson, Mississippi during his lifetime.  VBMS Entry 7/5/11.  Records from this facility have not been obtained and must be requested.  Also, at the hearing the appellant testified that the Veteran was hospitalized for around one month prior to his death in the Clarksburg, West Virginia VAMC.  Hearing Transcript, p. 4-5.  Currently, the record only contains a five-page November 2010 discharge summary from this facility; the full treatment records surrounding the Veteran's death must be obtained.

Additionally, further medical opinion is needed to resolve the claim.  At the time of his death, the Veteran was service-connected for diabetes mellitus (60 percent disabling), coronary artery disease with congestive heart failure (30 percent disabling), bilateral neuropathy of the lower extremities (each leg 20 percent disabling), hypertension (10 percent disabling), and retinopathy (noncompensable).  Given the diabetes, coronary artery disease, and hypertension, an opinion must be obtained pursuant to C.F.R. § 3.312(c)(3) to determine whether the Veteran's service-connected diseases involved active processes affecting vital organs that resulted in debilitating effects and general impairment of health to the extent that rendered him materially less capable of resisting the effects of renal failure.  

The examiner must also provide an opinion on whether renal failure could be directly related to his presumed herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Additionally, the examiner must provide an opinion, with rationale, on whether renal failure was caused or aggravated by any service-connected disability in light of a November 2004 VA treatment record indicating, "renal failure likely secondary to medications which include an ace inhibitor, allopurinol and hctz which dose was increased recently."  VBMS Entry 7/15/11, p. 12/14.  The Veteran was under care for many medical disorders prior to his death, and the Board cannot independently determine for which conditions these medications had been prescribed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must associate with the claims file all outstanding treatment records pertaining to the Veteran from the Clarksburg, West Virginia, VAMC, to particularly include the full treatment records from the 2010 hospitalization that occurred immediately before his death.  The RO must also associate with the claims file all outstanding treatment records pertaining to the Veteran from the Jackson, Mississippi, VAMC.  If no records can be obtained, VA's efforts must be documented for the record.

2.  Following the above development, forward the claims file to a VA examiner to provide an opinion regarding the claim for service connection for the cause of the Veteran's death.

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
(A)  The examiner must provide an opinion as to whether any of the Veteran's service-connected disabilities (diabetes mellitus, coronary artery disease with congestive heart failure, bilateral neuropathy of the lower extremities, hypertension, and retinopathy) caused or contributed substantially or materially to Veteran's death.  In doing so, the examiner must clearly state whether any service-connected disability involved active processes affecting vital organs that produced debilitating effects and a general impairment of health to an extent that rendered him materially less capable of resisting the effects renal failure.
(B.)  The examiner must then provide an opinion as to (i.) whether renal failure began during active service or is related to any incident of service, including his  presumed exposure to herbicides while serving in Vietnam (ii.) whether renal failure was caused or aggravated (chronically worsened) by any service-connected disability (listed above) or the medications used to treat those disabilities, considering the November 2004 VA treatment record, and (iii.) whether a renal disorder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




